IN THE SUPREME COURT OF THE STATE OF NEVADA


                REBECCA BARRINGTON,                                     No. 68517
                Appellant,
                vs.                                                            FILED
                THE STATE OF NEVADA,
                Respondent.                                                     MAY 2 6 2016

                                         ORDER OF AFFIRMANCE                  a     I



                                                                                        TY   cc
                                                                                                  EMAN



                                                                                                  RK


                            This is an appeal from a judgment of conviction, pursuant to a
                jury verdict, of discharging a firearm where a person might be
                endangered Third Judicial District Court, Lyon County; Leon Aberasturi,
                Judge.
                            Appellant Rebecca Barrington resided in a neighborhood
                located in Silver Springs, Nevada. Barrington owned livestock, which she
                contained within a pen near her residence. The house next to hers was
                occupied by David Madden, his girlfriend, the girlfriend's young son, and a
                Chihuahua. Barrington fired a .25 caliber pistol in the neighborhood at
                least once, in an attempt to frighten away Madden's dog.
                            Barrington claims that several errors occurred during trial to
                warrant reversal of her conviction, including that the State failed to
                present sufficient evidence to support her conviction. We conclude that
                this argument lacks merit. See McNair v. State, 108 Nev. 53, 56, 825 P.2d
571, 573 (1992) (explaining that the standard of review when analyzing
                the sufficiency of the evidence "in a criminal case is whether, after viewing
                the evidence in the light most favorable to the prosecution, any rational
                trier of fact could have found the essential elements of the crime beyond a
                reasonable doubt") (internal quotations omitted). Our review of the record

SUPREME COURT
       OF
    NEVADA


(0 1947A    a
                                                                                             Lo   620
                   demonstrates that after viewing the evidence in the light most favorable to
                   the prosecution, any rational trier of fact could have found the essential
                   elements of the crime beyond a reasonable doubt.
                               Further, Barrington asserts eight additional assignments of
                   error: (1) the State failed to properly charge her with a facially valid
                   information, which infected the entire case; (2) NRS 202.290 is
                   unconstitutionally vague and overbroad;' (3) the State's failure to collect
                   physical evidence constitutes reversible error; (4) the State committed
                   prosecutorial misconduct by making certain comments during the trial; (5)
                   the jury instructions improperly discussed how the word "willfully" should
                   be applied in NRS 202.290; (6) the district court improperly seated an
                   alternate juror; (7) the district court improperly allowed a witness to
                   testify as an expert witness; and (8) cumulative error warrants reversal of
                   her conviction. Upon review of the record, we conclude that all of these
                   arguments lack merit. Accordingly, we




                          'According to appellant, NRS 202.290, in light of the word "might"
                   as used in the statute, lacks specific standards of enforcement and fails to
                   place Nevada citizens on notice as to the proscribed conduct. In response,
                   the State contends that appellant's interpretation is absurd and that a
                   proper reading of NRS 202.290 demonstrates that appellant has failed to
                   fulfill her burden of making a clear showing of invalidity. We conclude
                   that appellant's arguments are not sufficiently developed and thus lack
                   merit. See Sheriff v. Vlasak, 111 Nev. 59, 61-62, 888 P.2d 441, 443 (1995)
                   (stating that statutes are presumptively valid and the burden is on the
                   party challenging them to demonstrate their unconstitutionality).


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    Cfp
                              ORDER the judgment of conviction AFFIRMED.




                                                   Gibbons




                   cc: Hon. Leon Aberasturi, District Judge
                        Brandt H. Butko
                        Karla K. Butko
                        Attorney General/Carson City
                        Lyon County District Attorney
                        Third District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A    ea>